DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2020 has been entered.

Response to Amendment
	In view of the amendments to Claim 1, the objections directed to the claims are withdrawn.
In view of the amendments to Claim 1, the previous §112(b) rejections directed to the claims are withdrawn.  A new §112(b) rejection is set forth to the amendments below.
	In view of the amendments and arguments to Claims 1-3, the previous prior art rejections directed to the claims are maintained with revised rationales and mappings as necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrases “gradient increase or decrease according to a sequence of the prepeg…damping layers” and  “one damping layer and one prepreg layer located at one side of the one damping layer have a same content of the absorbing material.” render the claim indefinite.  It is unclear as to how the content of the absorbing layer is implemented into the composite and how it changes across the layers, as the gradient “increases or decreases” according to a “sequence” of prepeg and damping layers.  In particular, it is unclear to how the gradient of the absorbing component increases and/or decreases in the prepeg layer, and the damping layer.  Furthermore, it is unclear as to the limitation directed to the “same content of absorbing material” refers to, as it is unclear if the limitation is directed to the layers at the ends of the composite, any layers, or all of the layers, or at the surface between the damping and prepeg layers, due to the conjunction with the limitations directed to the sequence of layers and gradient.  Therefore, the metes and bounds of the limitations are not clearly defined, and the phrases render the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the claim to mean that there is a gradient of absorbing material and that a prepeg and damping layer have the same concentration. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 2007/0071957 (Atkins) in view of Japanese Patent Application Publication No. JP 2012-051379 (Goto) and United States Patent Application Publication No. US 2012/0164907 (Restuccia).
In regards to Claims 1 and 3, Atkins teaches a composite material for acoustic or mechanical damping, comprising a plurality of layers of fibrous material embedded in a solid material, wherein the solid material layers are interspersed by films of viscoelastic polymer (Abstract), wherein it is known in the art to utilize layers of glass fiber matting embedded within epoxy resin (¶2), wherein the structural matrix material comprises an epoxy and the fibrous material is glass fiber matting in one embodiment (¶9), and the second layer may comprise a film of viscoelastic polymer film material (¶2), wherein the assembly is then compressed and heated to cure the structural matrix material such as epoxy resin (¶37), wherein a high loss material is provided between consecutive layers of fibrous material, being bonded to the adjacent layers of 
In the related field of glass-fiber reinforced resin layers, Goto teaches a composite sheet having excellent heat resistance (Abstract), wherein an epoxy resin may be utilized with a fibrous filler (¶11) which may be glass fiber cloths and non-woven fabrics such as glass cloths i.e. E-glass (¶¶31-32), and a refractive index adjusting component can be added to improve transparency (¶25).  Goto teaches that when the refractive index of the resin is lower than that of the fibrous filler, a component with high refractive index can be added (¶25) – corresponding to the prepeg layers and damping layers containing absorbing material (instant Claim 1).  Goto additionally teaches that particles can be added to adjust the refractive index (¶26), which can lead to high transparency without deterioration of heat resistance (¶29).  Goto also teaches that types of fibrous filler include glass fiber cloths of E glass (¶¶31-32) and that epoxy resin is 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the refractive index-altering particles of Goto within the layers of the composite of Atkins – corresponding to the prepeg layers containing an absorbing material (instant Claim 1), wherein the absorbing material is incorporated into the resin.  One skilled in the art would have motivated by the desire and expectation of having high transparency without deterioration of mechanical properties, as taught by Goto, within the composite of Atkins.  One skilled in the art would also recognize that given the manipulation of refractive index materials, which is concerned with EM absorption and reflection, as taught by Goto, such components would correspond to absorbing materials configured to absorb EM waves.  Furthermore, given that Goto teaches that the refractive index can be adjusted by setting the content of additional refractive index-altering particles, one of ordinary skill in the art would have found it obvious to have optimized the optical and damping performance of the composite of Atkins via optimization and routine experimentation of the amount of absorbing materials, including within both the damping and prepeg layers of Atkins, in order to improve optical properties and performance.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.  In particular, given that Goto teaches that index matching intralayer within the composite sheet, one of ordinary skill in the art would expect that the absorbing material would be incorporated in all layers, including the damping layers – corresponding to and that at least one damping layer and one prepeg layer have the same content (instant Claim 1).

In the same field on layered alternating layer composite materials with acoustic and vibration damping properties, Restuccia teaches a composite material comprising an alternating structure of ABAB (Abstract), wherein the composites can be a plurality of prepegs (¶64), wherein a resin is formed in a compositional gradient in the z direction upon curing or an interleaf (Abstract), wherein the gradient in the multilayer can result in a substantial improvement in noise/vibration attenuation while maintaining or improving mechanical properties (¶39).  Restuccia also teaches that inorganic modifiers and fillers can include metal particles, pigments, UV absorbers, micro and nanofillers, conductive particles, amongst others (¶97) – corresponding to the absorbing material configured to absorb an electromagnetic wave.  Restuccia further teaches that such inorganic components may comprise polymer microfibers (¶78) of the interleaf and layers.
One of ordinary skill in the art would have found it obvious to have incorporated the composite arrangement including inorganic fillers in a gradient in the z thickness direction upon curing, as taught by Restuccia, for the absorbing material content as within the composite of Atkins in view of Goto, in order to improve noise/vibration attenuation while maintaining or improving mechanical properties, as taught by Restuccia, within the composite of Atkins in view of Goto.  In particular, given that Restuccia teaches that the material is suitable for most composite manufacturing process (¶47), and that the combination of veil and resin can be easily fabricated for any shape, architecture, and specification requirement, where different architectures and layer sequences can be developed to fulfill frequency damping requirements (¶47), one of ordinary skill in the art would have found it obvious to have optimized the gradient .  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 2007/0071957 (Atkins) in view of Japanese Patent Application Publication No. JP 2012-051379 (Goto) and United States Patent Application Publication No. US 2012/0164907 (Restuccia) as applied to Claims 1 and 3 above, and further in view of United States Patent Application Publication No. US 2019/0153233 (Delst).
In regards to Claim 2, Atkins in view of Goto do not explicitly teach that the absorbing material comprises Fe3O4 and La2O3 powders.
In the related field of oxide-based particles within layered materials, Delst teaches that particles of high refractive index materials include Fe3O4 and La2O3 may be utilized within a layer (¶52).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized particles of Fe3O4 and La2O3, as taught by Delst, as the refractive-index changing particles as taught by Goto within the layers of the composite of Atkins – corresponding to the absorbing material comprising Fe3O4 and La2O3 powders (instant Claim 2).  One skilled in the art would have motivated by the desire and expectation of having high transparency without deterioration of mechanical properties, as taught by Goto, within the composite of Atkins in view of Goto and Restuccia, by utilizing high-refractive index materials such as Fe3O4 and La2O3, as taught by Delst to be known in the art.  Furthermore, as taught by Restuccia, it is known in the art to utilize inorganic modifiers and fillers can include metal .

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 

Applicant directs arguments to the 112(b) rejections, arguing that the amendments as set forth resolve the 112(b) rejections, as Applicant argues that contents of the absorbing material in the prepreg layers have a gradient increase or decrease according to a sequence of the prepreg layers, and contents of the absorbing material in the damping layers have a gradient increase or decrease according to a sequence of the damping layers, and at the same time, a damping layer has a same content of the absorbing material as a prepreg layer located at one side of the one damping layer and has a different content of the absorbing material between a prepreg layer located at other side of the one damping layer (Applicant’s Arguments, Page 8)
In regards to Applicant’s Arguments, Examiner notes that 112(b) indefiniteness issues remain with the claim as amended, for the reasons as set forth in the 112(b) rejection above.  Additionally, Applicant’s arguments repeat the claim limitations, and the associated drawings are unclear as to the layer arrangement, due to the horizontal layering and the lack of further explanation.  
Therefore, Applicant’s arguments are not persuasive.


In view of the withdrawn rejection, Applicant’s arguments are rendered moot.
Therefore, Applicant’s argument is not persuasive.

Applicant directs arguments to the rejection based on Atkins in view of Goto and Restuccia, arguing that Goto’s refractive index adjusting component is added to control the refractive index within the resin and improve transparency, and that Goto’s refractive index adjusting component changes the direction of visible light rather than absorbing the visible light, which is configured to improve transparency and thus Goto teaches away from the present invention (Applicant’s Arguments, Page 13).
In regards to Applicant’s Argument, Examiner respectfully disagrees.  Examiner notes that Applicant’s argument directed to Goto teaching away due to not absorbing visible light is not commensurate in scope with the limitations of the claims as set forth.  Applicant argues absorbance of visible light, when the claim limitations are directed to absorbing EM waves, of which visible light is a subset of.  In particular, Examiner notes that transparent materials, which may not absorb visible light, still absorb different EM waves of different wavelengths.  
Therefore, Applicant’s argument is not persuasive.

Applicant additionally argues that 1) the structures are different as the cited prior arts relate only to resin, and the present application teaches damping layers in addition to prepeg layers, which the cited references do not teach (Applicant’s Arguments, Page 13), 2) that the 

In regards to Applicant’s argument, Examiner respectfully disagrees.  As set forth in the Final Rejection and the rejection above, Atkins teaches a composite material for acoustic or mechanical damping, comprising a plurality of layers of fibrous material embedded in a solid material, wherein the solid material layers are interspersed by films of viscoelastic polymer (Abstract), wherein a high loss material is provided between consecutive layers of fibrous material, being bonded to the adjacent layers of fibrous material (¶7, Figure 3A) – corresponding to a composite comprising: a plurality of  prepreg layers; and a plurality of damping layers; wherein the plurality of prepreg layers and the plurality of  damping layers are alternately laid to form the embedded composite material; each of the  prepreg layers comprises a fiber cloth and a resin, and the resin is distributed in the fiber cloth.  Thus, Atkins, in view of Goto and Restuccia, teach the particular structure of prepeg and damping layers alternately laid.  Applicant has not provided sufficient evidence on the record to show that the references as applied due not teach the specific structure, citing only the figures of Restuccia.  
Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 
Additionally, regarding the alleged lack of certain features of the prior art from the Applicant, such as damping layers, alternating arrangement, and content of absorbing material in the damping layer, Examiner also sets forth that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner has set forth a clear rationale as taught by Atkins in view of Goto and Restuccia for one of ordinary skill in the art to arrive at the instant invention as claimed, and Applicant has not provided sufficient arguments or evidence to show that the product of prior art is not prima facie obvious over the instant claims.
Applicant’s arguments regarding the structure 3) being interlocked and 4) having ferromagnetic micro-nano particles added to the layer are not limitations of Claim 1, nor are the arguments of gradient impedance, and are thus not commensurate in scope with the limitations of the claims as instantly presented.
Therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784